Opinion by
Mr. Justice Pope,
This is an appeal by defendant from a judgment entered by plaintiff on the verdict of a jury on the second trial of this case, the first trial being fully reported in 34 S. C., 211. It was an action by a servant against his master, to recover damages •for an injury sustained in working a “former” machine in a cotton seed oil mill, and caused by the use of a torn bag. There was in the case an order refusing a new trial moved for, on the ground that the verdict was contrary to the evidence.